Sherry Radack •                                                                     Christopher A. Prine
 Chief Justice                                                                       Clerk of the Court


Terry Jennings                                                                      Janet Williams
Evelyn Keyes                                                                         Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                      Court of Appeals                              Phone: 713-274-2700
                                                                                    Fax:    713-755-8131
Harvey Brown
                                  First District of Texas                            www.txcoarts.gov/lstcoa.aspx
Rebeca Huddle
Russell Lloyd                            301 Fannin Street
 Justices
                                   Houston, Texas 77002-2066

                                            January 22,2015

    Lydell Elliott Grant
    TDCJ #01835671
    Alfred HughesJJnit
    Route 2 Box 4400
    Gatesville, TN 76597

    RE:     Court of Appeals Number: 01-12-01173-CR                Trial Court Case Number: 1288802

    Style: Lydell Grant v. The State of Texas

            We are forwarding the following via United States Postal):

            A copy of the Opinion in your appeal

            Please sign below and return to show receipt.

                                                            Sincerely,




                                                            Christopher A. Prine, Clerk of the Court

                                                            By Jesse Rodriguez, Deputy Clerk IV



                                           RETURN RECEIPT



    Received by_   jfjj^fdtMMmL Date Received ,(• kmtMlljlfifi
                     \L\M GlW^OfiffiWII           mcoSS?
                    IW.2.i)O*440Q                 FEB 12 20,5




(M&46tain/ , ./




   6Wk: Widl IW i/til &M, t$4n&

           )L\




   ^b(li)rt(/feffi^OWioA) iWd <L RfA do Metik, WAssist Arid A«terf*iE '1^4

                                              J
At^dlltaS\k<                              RIO GRANDE DISTRICT
ftr.l fta^OD                                      rES 2015 PM 3 L




                       RECEIVED
               FIRST COURT OF APPEALS
                   HOUSTON, TEXAS


                    FEB 1 2 2015

                CHhiS.o. nuc, A. PRINF.
               CLERK          ___



                                                                      jiLtA,^S;11D0l-2i)lob
                                                                   liWs
                                           ii'i"'!'!!'!'1"'   i»'lHlilili|li'Ml'l,nili|lilil,il»'|iH'